internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam -160007-01 cc psi b5 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer area a state b a b c d e f g h i j k issue whether taxpayer’s replacement transformers in the aggregate or each replacement transformer constitute the unit_of_property for purposes of determining eligibility under the self-constructed property transition rule under section b b of the tax_reform_act_of_1986 act conclusion each of taxpayer’s replacement transformers constitutes a unit_of_property for purposes of determining eligibility under the self-constructed transitional rule facts the taxpayer is an electric utility and is principally engaged in the production purchase transmission distribution and sale of electricity to residential commercial and industrial customers the taxpayer’s electric service territory covers area a of state b the taxpayer has filed refund claims for additional transition investment_tax_credit specifically the taxpayer is seeking investment_tax_credit for the replacement of certain components of the taxpayer’s transmission and distribution network which occurred in a through b under the self-constructed property transition rule_of section b b of the tax_reform_act_of_1986 public law no when the taxpayer originally constructed its transmission and distribution network it utilized equipment containing polychlorinated biphenyls pcbs such as transformers device which increase or decrease voltage and pole-mounted capacitors device for the short-term storage of electricity because of the environmental hazards caused by pcbs the environmental protection agency epa issued regulations requiring the removal of capacitors containing pcbs pursuant to these regulations the taxpayer began removing such capacitors in c in anticipation of similar regulations governing transformers the taxpayer also began in c replacing transformers and auxiliary equipment protectors cables meters in july of the epa issued regulations cfr part which required the removal of certain types of transformers the regulations stated in part a ii as of date the use of network pcb transformers with higher secondary voltages secondary voltages equal to or greater than volts including volt systems in or near commercial buildings is prohibited a iv as of date all radial pcb transformers in use or near commercial buildings and lower secondary voltage network pcb transformers not located in sidewalk vaults in or near commercial buildings network transformers with secondary voltages below volts that have not been removed from service as provided in paragraph a iv b of this section must be equipped with electrical protection to avoid transformer ruptures caused by high current faults a current-limiting fuses or other equivalent technology must be used to detect sustained high current faults and provide for the complete deenergization of the transformer within several hundredths of a second in the case of higher secondary voltage radial pcb transformers and within tenths of a second in the case of lower secondary voltage network pcb transformers before transformers rupture occurs b all lower secondary voltage network pcb transformers not located in sidewalk vaults network transformers with secondary voltages below volts in use in or near commercial buildings which have not been protected as specified in paragraph a iv a of this section by date must be removed from service by date d as of date all lower secondary voltage network pcb transformers located in sidewalk vaults network transformers with secondary voltages below volts in use near commercial buildings must be removed from service based on these regulations the taxpayer’s engineering department prepared a d budget request and accompanying document estimating a total of e transformers to be replaced through j in f the taxpayer interpreted the epa regulations to require the replacement of a greater number of transformers and auxiliary equipment as a result the taxpayer expanded its replacement program from an estimated e transformers in g to over h transformers the replacement of transformers was completed in i the taxpayer concedes each transformer is a functional independent unit and treated as a separate asset for depreciation purposes and placed_in_service at separate times however the taxpayer’s position is that the replacement of separate transformers and units of auxiliary equipment should be aggregated and deemed a single property for purposes of the self-constructed property transition rule the taxpayer would also have the service take into account replacement costs of transformers and auxiliary equipment already installed and operating by date as incurred toward the dollar_figure million or percent cost requirements of the self- constructed property transition rule in contrast the revenue_agent asserts that each component ie transformer should be evaluated separately as to the requirements of the self-constructed rule to determine transition rule eligibility rather than the taxpayer’s aggregation approach the revenue_agent notes that the taxpayer has consistently treated each transformer as a separate_unit of property for purposes of depreciation and internal accounting purposes law and analysis the tax_reform_act_of_1986 act eliminated the investment_tax_credit itc and the accelerated_cost_recovery_system acrs depreciation method in making the change congress recognized that the repeal of the credit would work a hardship on some companies that had relied to their detriment on the old law therefore the repeal was accompanied by transitional rules which a taxpayer could still qualify for the itc and the acrs depreciation under the old rules if certain requirements were met the three transitional rules known as the binding contract rule the self-constructed property rule and the equipped building plant facility rule enabled taxpayers already committed to the acquisition or construction of certain property to qualify for the continued itc and acrs depreciation p l b a-c and a sec_49 of the code which was added by sec_211 of the act states that for purposes of determining the amount of the investment_credit determined under sec_46 the regular percentage percent does not apply to any property placed_in_service after date sec_49 however provides that sec_49 does not apply to transition property as defined in sec_49 subject_to the general limitations in sec_49 and d sec_49 of the code defines the term transition property as any property which was placed_in_service after date and to which the amendments made by section of the act relating to the modification of the accelerated_cost_recovery_system generally do not apply for purposes of the investment_credit transition_rules sec_49 substitutes date for date the date generally applicable to the accelerated_cost_recovery transitional rules section b b of the act known as the self-constructed property exception provides that the repeal of the of the itc and acrs shall not apply to b property which is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date and ii the construction or reconstruction of such property began by such date as a preface to our discussion we note the well-established precedent that provisions granting special tax exemptions are to be strictly construed 311_us_46 this oft-quoted tax principle has been applied in interpreting tax transition_rules in the reform act including those involving the phase-out of the investment_tax_credit see 235_f3d_11 1st cir 224_f3d_220 3rd cir 987_f2d_1174 5th cir 916_fsupp_902 w d wis aff’d on other grounds 100_f3d_482 7th cir as noted in apache bend f 2d pincite the transition_rules were enacted to provide relief to a very very few specified favored taxpayers and although they must extend to all qualifying taxpayers their interpretation is not to be broadened so that entities that did not detrimentally rely on the old rule benefit from the transition exemption see commonwealth at_f 3d pincite beginning from this well established tax principle of strict construction and detrimental reliance in assessing claims for transition rule relief we will analyze taxpayer’s arguments in seeking the refund claim taxpayer argues that the entire replacement project should be considered a single unit_of_property for determining eligibility under the self-constructed transition rule the taxpayer maintains that its program of replacing pcb transformers began in c and completed in i was a long-term project to reconstruct the affected portions of the taxpayer’s transmission and distribution system the taxpayer analogizes the replacement transformers in the aggregate to a separately identifiable asset such as a heating and cooling system in a building the taxpayer cites as authority an unpublished opinion steelcase inc v united_states u s t c big_number w d mich aff’d 165_f3d_28 6th cir in steelcase the taxpayer began construction of a new office building with a projected cost of dollar_figure million before the applicable_date subsequently the design of the building was modified leading to the construction of a building costing dollar_figure million the district_court concluded that the modified building qualified for investment_tax_credit under the self-constructed property transition rule the court reasoned from the beginning steelcase set out to construct an innovative research_and_development building that would enhance the creative process by promoting interaction between the marketing research_and_development departments steelcase’s design concept never changed the building placed_in_service fulfilled those goals the building was in the same location was the same size housed the same departments housed the same laboratories housed the same people performed the same function and was created according to the same concept as the building steelcase originally began construction on in the fall of what steelcase wanted on day one it achieved the finished project is evidence of the integrity of steelcase’s initial philosophy even though the implementation of that philosophy may have required some trial and error u s t c at big_number emphasis added we would first distinguish the building involved in steelcase from the taxpayer’s transformers in contrast to a building comprised of a shell and structural_components functioning as a single interdependent unit the taxpayer’s transformers are functionally independent equipment that do not rely on interaction with other replaced transformers for functional operation indeed each separate transformer can be replaced without disrupting electrical power in the entire electrical system the taxpayer treated each separate transformer as a separate_unit of property for both depreciation and internal budgetary purposes second in contrast to the existence of a definitive design concept in steelcase the taxpayer’s replacement transformer program was an ongoing replacement effort which the taxpayer flexibly altered in scope and duration to encompass a greater number of individual transformers to fulfill epa requirements in fact as greater numbers of individual transformers needed to be replaced taxpayer’s own budget plans and supporting documents reveal an evolving replacement program in both scope of transformers e to h and in time duration b to i in summary we thus find the reasoning of steelcase inapposite to the taxpayer’s assertion that a multitude of individual transformers and auxiliary equipment replaced over a period of k years constitutes a single interdependent asset like a building for purposes of the self- constructed transition rule the issue of whether property is considered to be a single unit_of_property or a component part of a single unit_of_property was considered in 974_f2d_422 3rd cir and hawaiian independent refinery inc v united_states u s t c ct_cl trial div aff’d 697_f2d_1063 fed cir the specific issue in armstrong world was whether property placed_in_service with respect to safe_harbor_leasing qualified for investment tax_credits and depreciation_deductions if property was leased within three months of being placed_in_service nine agreements for the sale_and_leaseback of railroad_property were entered into between armstrong world and conrail the agreements were for various construction activities of conrail for illustrative purposes one project will be discussed the determinations by the court are similar for the other projects conrail was experiencing delays in the movement of traffic on miles of track two parallel tracks allowed trains to operate in only one direction and the various interlockings along the route were controlled by human operators in control towers during the board_of directors approved a project to upgrade the miles of track to include an electronic traffic control system one or more work orders were assigned to the project by conrail’s accounting department in order to monitor costs the project was described on a work order as follows install a traffic control signaling system tcs on the pittsburgh-chicago main line between orville and colsan ohio and on the cleveland-indianapolis main line between crestline and galion ohio downgrade the parallel akron-galion main line convert to remote control interlockings improve connections at crestline ohio from the pittsburgh- chicago main line to the cleveland-indianapolis main line and construct a connection at mainsfield ohio from the pittsburgh-chicago main line to the brady lake-galion main line the project was to permit two way traffic movement of trains on each of the parallel tracks when new signals connections wiring and necessary track work was completed in a segment such segment would be cut over ie turned over by construction crews to local crews for actual train operation eleven segments were completed over a period of years the computer was not able to make prioritizing decisions along the route until the final segment was placed_in_service many aspects of the project were already under construction prior to any discussion of the tax act the lease was entered into near the completion of the last segment after the passage of the tax act the taxpayer requested the tax_court to conclude that the whole project should be placed_in_service as a single unit_of_property when the last segment was placed_in_service the tax_court reasoned that where the completion of a component is integral to the availability and readiness of a project for its specifically assigned function then no one component part of a project is considered placed_in_service until the whole project is placed_in_service in the tax court’s view of the evidence the safe_harbor leases involved projects consisting of components or sub-projects the tax_court determined that the use of a segment sub-project after it was cut over reveals the independent character of the segment in relation to the other segments the individual segments were not necessary to the whole project but rather were independent sub-projects accordingly the tax_court decided only the final segment met the 3-month window for the safe_harbor_lease in affirming the tax_court the court_of_appeals stated in sum courts appear to agree that individual components will be considered as a single property for tax purposes when the component parts are functionally interdependent where each component is essential to the operation of the project as a whole and cannot be used separately to any effect the converse thus should be equally valid in this case accordingly if a project has component parts which can function as planned in a wholly independent manner then a court may find that each component is a ‘property placed in condition of readiness and availability for a specifically assigned function’ emphasis added f 2d pincite in hawaiian independent refinery inc v united_states u s t c ct_cl trial div aff’d 697_f2d_1063 fed cir the court_of_appeals considered the question of what was single property for purposes of applying the construction exception to the restoration of the investment_tax_credit in in hawaii independent the taxpayer argued that a refinery marine terminal and product pipelines were separate properties for purposes of applying the transition rule in order to qualify for the transition_rules of this act the taxpayer desired separate dates for beginning_construction later than that of the project as a whole however the court of claims concluded that the refinery marine terminal and pipelines constituted a single property in reaching this conclusion the court of claims reasoned that all components of a facility that are essential to the operation of the facility constituted a single property in affirming the decision the court_of_appeals concluded that the trial court’s approach was reasonable particularly since the refinery complex was conceived designed and constructed as a unit the three components being placed in operation concurrently hawaii independent f 2d pincite applying the test found in armstrong world industries and hawaiian independent refinery for determining whether components will be considered as a single property we conclude that each of taxpayer’s individual replacement transformer is a unit_of_property for purposes of the self-construction provision in section b b of the tax_reform_act_of_1986 each replacement transformer could function as soon as it was placed_in_service independent of any replacement transformer that had not yet been installed because the distribution system of which the replacement transformer became a part was already in place since each replacement transformer is a functional unit the taxpayer cannot aggregate the replacement transformers and treat them as a single unit_of_property for purposes of the transition rule this would be inconsistent with the functional_interdependence required by the courts in armstrong and hawaii independent to establish a single unit_of_property indeed we note that the courts’ rationale for determining a unit_of_property is entirely consistent with the investment_tax_credit and depreciation provisions of sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations thus the taxpayer simply cannot establish that the multitude of transformers constitute a single property for investment_tax_credit qualification in view of the well-established legal precedent we also disagree with taxpayer’s position that they can count the costs of transformers and auxiliary equipment already replaced prior to date as counting toward satisfying the requirement that the lesser_of dollar_figure million or percent of the cost of transition property be incurred or committed by date we conclude that the to the extent property has already been placed_in_service prior to date such property no longer can qualify as transition property and therefore cannot provide the foundation necessary to qualify transition property placed_in_service after date in other words if the dollar_figure million or percent in property costs used by the taxpayer to meet the self-constructed rule threshold relates to costs of pre-transition property already placed_in_service and for which regular investment_tax_credit has already been claimed the self-constructed property transition rule is not met a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end-
